430



           OFFICE    OF   THE     ATTORNEY        GENERAL       OF TEXAS
                                       AUSTIN
-c.NAnu
 -coIpu.




                                                             thin   th     moaning     oi
                                                             Arta   or   the 44th




                Ar$iol*     614     ~.rnon’#       xrrl~rd Penal Cob..          veer
    authority   la the Qc~&‘io~.r                oi Labor to snforao Ohmpmri-
    810~   li the Mt     rqulatiu#             the pruOth8,   oonduotiag or
   rlnklnimg        or rmi0     oub4t8,          wroatling      nmto1Ya, boxi-
                                                                      431


Eonorablo Xoo Xuuohlk, ComioUonor,       Pqw   B


or m        roakrtr      or lxhIbItIonr for mo(uy, remanoratIon,
PUS* or priu oquitalentte b8 reoolrad by partloiqantr
or lo nto eta nt8,  or shore aa ldaIa8Ion far therrto or there-
for i.8ohar#ed or roooftd.       The aot further proridrr:
                  ho i8 honby   3r.n   rpaoifio authority
     b3B3BOilMI~O88al7ia U?l7i8# Out thr pWpO8.8 Ot
             , . . . The d.finitiM Ottha rOti ‘fOXO?,'
     *tlomkuper,* *8aoo
     the -8.8    'fi8tir O&&d,'     'WTO8tli4 matoh',
     'b&     OWtO8t' a8 UWb in thi8 AOt Shall.b
     ~000 t.d a8 6Ofino~ br t& &tiOEd      Boxing b80-
     atattoa and the ktlonal wrwtllag A88wlation,
     Mb the rUl@8              rin(lr@tion8      Of bor-
     14 Ma mrtl         latO8t8   Or 8pUTillg 6Ollte8t8
     ot WbllUna,      thdr roroad8and refrrem      8hall
           looordaaoo rith Oh@80 rat   out by the Rational
            hs8aeIatIon and tho Xatloaal Wrestling

               IIt i8 our uodorrtanding~tbat the National Borily
AsaoeIatIon and the Aatioml Wrestlinq Amooiatlon are oom-
PO804 Of OiiiOid.8 Oi th0 ~8riOU0 888tOS WhOH d~ti48 ia‘
thdx re8pertire Itat. repuin them to ~upcnlso In 8uoh
rtata8 boxIri#and rrwtlIn& lxhIbI6ioM.          It i8 OU1 OOMtTIlO-
tlon et the iorogplng statute that       ths Laglslaturo 8p00Ifl-
oally oontepkted         that tha OvmaIseIonsr of Labor, In pur-
8uanoa t-12    hi8 authority 80 prOnU&ptO rule8 and reC(uletiOM,
8hould lxar0i.80a voioe in detaldning        the tie8 and rsgu.b-
tIon8 to ba pmmul&atod by tb         1BatioaalBoxing Ae8ocIation
an6 thr Hatlonal Ylre8tlIn#AeroaIatIon, rinoa the =aanIEg
Oi Oortain mrb8 aad p-808          U8.d in the AOt will be a8
bOiiMd br there h880&8tieZl8, and the rd.88 gotrrni4g rin(
ra~latlvnr of boriry and wrestl.ln(oontemt or warring
oont88t8 or ~exhIbItIoru,thalr 1aoond8, and refelW8,
promlgatod and onfomed by tha Coma1i88~onerof Labor mw!t
be In aeeordanae rith there set out by the AatlonalBoring
Aaroolatlon and the Lktional Wrestling Amooiatlvn.         In
ennotingj     ouoh r0vI8ioa8 into the law, it i8 our opinion
that      th8 Zagi8L tura thanb    intandod to inVe8t the l%t~vfial
l#oxIryAwoaiation and thr ii      ational Urostling Ammolation
c
                                                                                         432


    HeBOSWbiO a0     xWOOhik. Cori88f&O~,               Pago     S


    with aa offl8ial Oharaotor, inrofar as the dotormInation
    mad0 by t&O80 ti8OOiatiOM            8hOUld bo bindlly Upon the Labor
    ~Omi8OiwOr      Ot 8hi8      88a80   and in?~UOnOO     8hO-Maniug             and
    intorprotation‘to      bo plao.6 upon tho Tour               law    rawtin&
    boxing and rn88llJlg. In othor UOrd8, wo bolIery.that tho
    above 88a 8U80 lO,
                     M tr UO6
                            a 8a wholo Oviden     a lOgi8la-
    tlro Iatoat to romr4 tho~ktlonal &zing hsooiation and
    the 88tiOd      bBtlin(l       b8OOi8tiOn     a8    OffiOial        or sod-
    offIoIal
           a       88188 0r govorwont           for ruoh ~~~~0808, and
    8pOOiflOtiry ooatompktor that tho Codssionor or Labor
    or hi8 npra8ontatin   8hall partioipato in euoh assooIation
    aotiritior, inmofara8 tho 8tatUtO oOntOIaplaOosthat the
    lOtivitiO8 ef tho8o A88ooiationo #hall bo binding upon
    tho Ooriuionor        of Labor in his lnforooaont                of the Toxar
    law.
                 Wo thoroforo hold that         tho    mooting       whioh Mr. Suxin
    attondod was a wotlng of an offlalal or ooai-o??IolalIn-
    8trum8ntali~ or aeOnor of gorornwnt, endnot a resting o?
              o?#aaisatIon,10 a8 to iall dthln tho prohibition
    Las&&     In the Qopartmuitalappropriation bill agalnot tho
    ~~*$;g--~I~                  :~~tg8*awt;y                    of Oon~ntIon

                 Ojdion    AO.    O-1100    holdIn& to tho           oontrory,      18
    qmolfloall~ ovorrulodand wfthdraun.
                                                       Tours very truly
                                                ArnRAEY 07m                 OF lTixA8


                                                prr ,,/l&ig&&&
                                                                 R.    8.   Irdrchlld
                                                                            Aoelstr.nt

    Rwrou


A)'E~~~:'EI;AUG
            31, 1940